Exhibit 10.4


                                        
Date=Grant Date                                


TO:        <@Name@>


FROM:    


SUBJECT:    2019 Restricted Stock Unit Award


You have been granted a restricted stock unit award. This award, which is
subject to adjustment under the 2019 Restricted Stock Unit Agreement (the
“Agreement”), is granted to you in recognition of your role as a non-management
director for The Williams Companies, Inc. It is granted and subject to the terms
and conditions of The Williams Companies, Inc. 2007 Incentive Plan, as amended
and restated from time to time, and the Agreement.


Subject to all of the terms of the Agreement, you will generally become entitled
to payment of this award when you leave your role as a non-management director
for the Company.


If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-823-0217.














































        


1



--------------------------------------------------------------------------------






2019 RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), which contains the
terms and conditions for the Restricted Stock Units (“Restricted Stock Units” or
“RSUs”) referred to in the 2019 Restricted Stock Unit Award Letter delivered in
hard copy or electronically to Participant (“2019 Award Letter”), is by and
between THE WILLIAMS COMPANIES, INC., a Delaware corporation (the “Company”) and
the individual identified on the last page hereof (the “Participant”).


1.    Grant of RSUs. Subject to the terms and conditions of The Williams
Companies, Inc. 2007 Incentive Plan, as amended and restated from time to time
(the “Plan”), this Agreement and the 2019 Award Letter, the Company hereby
grants an award (the “Award”) to the Participant of <@Num+C @> RSUs effective
<@GrDt+C@> (the “Effective Date”). The Award gives the Participant the right to
receive the number of shares of the Common Stock of the Company equal to the
number of RSUs shown in the prior sentence, subject to adjustment under the
terms of this Agreement. These shares are referred to in this Agreement as the
“Shares.” Until the Participant receives payment of the Shares under the terms
of Paragraph 4, the Participant shall have no rights as a stockholder of the
Company with respect to the Shares, except for the right to earn Dividend
Equivalents as set forth herein.


2.    Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference, and all capitalized terms used herein which
are not defined in this Agreement shall have the respective meanings set forth
in the Plan. The Participant acknowledges that he or she has received a copy of,
or has online access to, the Plan and hereby automatically accepts the RSUs
subject to all the terms and provisions of the Plan and this Agreement. The
Participant hereby further agrees that he or she has received a copy of, or has
online access to, the prospectus and hereby acknowledges his or her automatic
acceptance and receipt of such prospectus electronically.


3.    Board Decisions and Interpretations. The Participant hereby agrees to
accept as binding, conclusive and final all actions, decisions and/or
interpretations of the Board, its delegates, or agents, upon any questions or
other matters arising under the Plan or this Agreement.


4.    Payment of Shares; Dividend Equivalents.


(a)    The Participant shall receive payment of all Shares if the Participant
dies while serving as a Non-Management Director of the Company or his or her
service as a Non-Management Director of the Company terminates for any other
reason and such termination constitutes a “separation from service” as defined
under Treasury Regulation § 1.409A-1, as amended, the Participant shall receive
payment of all Shares at the time of such death or separation from service. In
this regard, if at the time a Non-Management Director’s service as a
Non-Management Director terminates, such Non-Management Director is also
providing services to the Company or an Affiliate (as defined below) as an
independent contractor, no separation from service by such Non-Management
Director shall occur, and no Shares shall be payable to such Non-Management
Director until the date on which such Non-Management Director has a Separation
from Service as an Independent Contractor (as defined below) from the Company
and its Affiliates.


(b)     All Shares that are paid pursuant to the Participant’s death or
separation from service as provided in Subparagraph 4(a) above shall be paid to
the Participant upon occurrence of the event giving rise to the right to payment
or, in the case of Participant’s death, to the beneficiary of the Participant
under the Plan or, if no beneficiary has been designated, to the Participant’s
estate, provided that, except as otherwise required under Federal securities
laws or other applicable law, all Shares that are paid pursuant to Subparagraph
4(a) above in the event of death shall be paid not more than 90 days following
such death, and all Shares that are paid pursuant to Subparagraph 4(a) above in
the event of a separation from service shall be paid not more than 30 days
following such separation from service. If such 90-day or 30-day period as
applicable spans two calendar years, then payment will be made in the later
calendar year.


(c)    Shares that become payable under this Agreement will be paid by the
Company by the delivery to the Participant, or, in the case of the Participant’s
death, to the Participant’s beneficiary or legal representative,


2



--------------------------------------------------------------------------------




of one or more certificates (or other indicia of ownership) representing shares
of Williams Common Stock equal in number to the number of Shares otherwise
payable under this Agreement. Notwithstanding the foregoing, to the extent
permitted by Section 409A of the Code and the guidance issued by the Internal
Revenue Service thereunder, if employment taxes become due or other withholding
obligations arise upon the Participant’s becoming entitled to payment of Shares,
the number of Shares necessary to cover minimum statutory withholding
requirements may be used to satisfy such requirements upon such entitlement.


(d)    Upon conversion of RSUs into Shares under this Agreement, such RSUs shall
be cancelled.


(e)    From and after the Effective Date, the Participant shall be entitled to
accrue Dividend Equivalents with respect to each Share subject to the Award. On
each date on which the Company pays a dividends to stockholders generally, the
number of RSUs subject to this Agreement shall be increased by a number equal to
the number of whole Shares with a value equal to the value of the dividends that
would have been paid on the Shares deliverable pursuant to the RSUs (if such
Shares were outstanding), divided by the Fair Market Value of the Shares on such
dividend payment date. Prior to payment, the Dividend Equivalents shall be
subject to the same restrictions and limitations set forth herein with respect
to the RSUs to which the Dividend Equivalents relate. The Dividend Equivalents
accrued hereunder shall be paid in Shares (without interest) to the Participant
(or beneficiary or estate, as applicable) as and when the Shares to which such
Dividend Equivalents relate are paid pursuant to this Section 4.


5.    Definitions. As used in this Agreement, the following terms shall have the
definitions set forth below.


(a)    “Affiliate” means all persons with whom the Company would be considered a
single employer under Section 414(b) of the Code, and all persons with whom such
person would be considered a single employer under Section 414(c) of the
Code.    


(b)    “Separation from Service as an Independent Contractor” will occur upon
the expiration of the contract (or in the case of more than one contract, all
contracts) under which services are performed by a Non-Management Director for
the Company or an Affiliate, but only if the expiration constitutes a good-faith
and complete termination of the contractual relationship. An expiration of a
contract shall not constitute a good faith and complete termination of the
contractual relationship if the Company or an Affiliate anticipates either a
renewal of a contractual relationship or the Non-Management Director’s becoming
an employee. The determination of whether a Separation from Service as an
Independent Contractor has occurred shall be governed by the provisions of
Treasury Regulation § 1.409A-1, as amended.


6.    Other Provisions.


(a)    The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.


(b)    The Participant agrees and understands that, upon payment of Shares under
this Agreement, stock certificates (or other indicia of ownership) issued may be
held as collateral for monies he/she owes to the Company or any of its
Affiliates, including but not limited to personal loan(s) or the Company credit
card debt.


(c)    RSUs, Shares and the Participant’s interest in RSUs and Shares may not be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered at
any time prior to the Participant’s becoming entitled to payment of Shares under
this Agreement.


(d)    With respect to the right to receive payment of the Shares under this
Agreement, nothing contained herein shall give the Participant any rights that
are greater than those of a general creditor of the Company.


3



--------------------------------------------------------------------------------






(e)    The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.


(f)    The parties to this Agreement intend that this Agreement meet the
applicable requirements of Section 409A of the Code and recognize that it may be
necessary to modify this Agreement and/or the Plan to reflect guidance under
Section 409A of the Code issued by the Internal Revenue Service. Participant
agrees that the Board shall have sole discretion in determining (i) whether any
such modification is desirable or appropriate and (ii) the terms of any such
modification.


(g)    The Participant hereby automatically becomes a party to this Agreement
whether or not he or she accepts the Award electronically or in writing in
accordance with procedures of the Board, its delegates or agents.


(h)    Nothing in this Agreement or the Plan shall confer upon the Participant
the right to continue to serve as a director of the Company.
(i)    The Participant hereby acknowledges that nothing in this Agreement shall
be construed as requiring the Board or Committee to allow a Domestic Relations
Order with respect to this Award.
7.    Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, the Participant must contact Fidelity at
http://netbenefits.fidelity.com or by telephone at 800-823-0217.


8.    Tax Consultation. You understand you will incur tax consequences as a
result of acquisition or disposition of the Shares. You agree to consult with
any tax consultants you think advisable in connection with the acquisition of
the Shares and acknowledge that you are not relying, and will not rely, on the
Company for any tax advice.






THE WILLIAMS COMPANIES, INC.




By:_________________________




Participant: <@Name@>
SSN: <@SSN@>




4

